DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,827,787. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the patented claims and the instant claims are minor and obvious from each other.  For example, the instant claim 1 is a broader version of the patented claim 1 (i.e., the instant claim does not include the first and second convex segments as in the patented claim 1).  In the instant claim 1, all of the structural elements are included in the patented claim 1.  Any infringement over the patented claims would also infringe over the instant claims.  Hence, the instant claims 1-15 do not differ from the scope of the patented claims 1-20.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "can be" in line 1.  The phrase is indefinite because it is not clear whether the limitations following the phrase are required.  In other words, it is not clear whether the claim requires that the mask body is able to be folded flat or if it is an optional limitation.  It is suggested that the limitation be amended to read –wherein the mask body is capable of being folded flat-- to overcome the rejection.
Claim 12 recites that the mask body comprises "a filtration layer" In line 2.  However, a layer of filter media has already been claimed in independent claim 1 and so it is not clear if the filtration layer is the same layer of filter media or if applicant is claiming an additional filter layer.  
Claim 13 recites that the mask body comprises "a filtration layer" In line 2.  However, a layer of filter media has already been claimed in independent claim 1 and so it is not clear if the filtration layer is the same layer of filter media or if applicant is claiming an additional filter layer.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claims 1-4, 14, and 15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tayebi (US 6,102,040).
As to claims 1 and 14, Tayebi discloses a maintenance-free respirator (Fig. 10A, 10B) that comprises (a) a mask harness 412; and (b) a mask body 410 that includes at least one layer of filter media/filtration layer 406 (col. 6, ln. 4-5), the mask body 410 having a perimeter 407 that includes an upper segment (shown as the bottom of Fig. 10B) that comprises first and second concave segments (see illustrated Fig. 10B below) that are located, respectively, on first and second sides of a central plane Y-Y when viewing the mask body 410 from a top view (see Fig. 10B which is a top view in the folded configuration).

    PNG
    media_image1.png
    379
    558
    media_image1.png
    Greyscale

As to claim 2, Tayebi discloses that the mask body 410 can be folded flat (Fig. 10B is a view of the mask in the folded configuration, col. 3, ln. 32-33), and includes a plurality of panels (defined by folds 501, Fig. 10A, 10B), the panel that resides over the nose and beneath the wearer's eyes, when the respirator is being worn, having the upper segment that comprises the first and second concave segments (see Fig. 10 A).
As to claims 3 and 15, Tayebi discloses that the upper segment has five inflection points (see illustrated Fig 10B below).

    PNG
    media_image2.png
    333
    529
    media_image2.png
    Greyscale

As to claim 4, Tayebi discloses that the slope of a line tangent to the upper segment of the perimeter 407 includes both a negative and a positive slope in the first and second concave segments A, B (see Fig. 10B, each concave segment includes a downward slope and an upward slope).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bostock et al (US Patent Publication 2003/0015201), in view of Tilden (US Patent No. 5,704,063).
As to claims 1 and 14, Bostock discloses a maintenance-free respirator (Fig. 1-4) that comprises (a) a mask harness (attached to attachment means 18, paragraph [0044], ln. 16-18) and (b) a mask body 10 that comprises at least one layer of filter media/at least one filtration layer (paragraph [0044], ln. 18-22), the mask body 10 having a perimeter that includes an upper segment 24 (see Fig. 4).  Bostock does not disclose that the upper segment of the perimeter comprises first and second concave segments that are located, respectively, on first and second sides of a central plane when viewing the mask body from a top view.  However, Tilden teaches a face covering 1 (Fig. 1, Fig. 6, Fig. 7, Fig. 9), wherein an upper segment 5 of its perimeter comprising first and second concave segments 10 on either side of a central plane when viewing the mask from a top view (see Fig. 1, Fig. 6, col. 6, ln. 66 – col. 7, ln. 9).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the respirator of Bostock to include the concave segments/cutouts 10 on the upper segment of the perimeter as taught by Tilden in order to provide a better engagement with the user’s face under the eyes, so as to inhibit backflow of humid exhaled air from entering eyewear worn by the user (col. 8, ln. 56-58).  
As to claim 2, the modified respirator of Bostock discloses that the mask body 10 can be folded flat (see Bostock, Fig. 1, paragraph [0044], ln. 1-5), and includes a plurality of panels, the panel 14 that resides over the nose and beneath the wearer's eyes when the respirator is being worn (see Fig. 10-12 of Bostock), having the upper segment that comprises the first and second concave segments (as modified by Tilden’s concave segments/cut outs 10 on upper edge 5, Fig. 1, Fig. 6, Fig. 7, Fig. 9 of Tilden).  
As to claims 3 and 15, the modified respirator of Bostock discloses that the perimeter has five inflection points located on the upper segment of the perimeter (the peaks and valleys of the cutouts 10, see Fig. 1 of Tilden).
As to claim 4, the modified respirator of Bostock discloses that a slope of a line tangent to the upper segment of the perimeter 407 includes both a negative and a positive slope in the first and second concave segments 10 (see Fig. 1 of Tilden which shows each concave segment/cutout in the region 10 having a negative slope on the left half and a positive slope on the right half).  
As to claims 5-11, the modified respirator of Bostock lacks detailed description as to the limitation that a chord line that extends across each of the concave segments has a length of about 5 centimeters (or about 3 to 7 centimeters or about 4 to 6 centimeters), that the path length of the first and second concave segments is greater than the chord length by about 1 to 3 millimeters, or that the first and second concave segments have a depth that is about 5 to 7 millimeters (or about 4 to 9 millimeter or about 5 to 7 millimeters). However, the feature of choosing such particular dimensions is considered an obvious design choice because hese dimensions describe the anatomy of an average human eye.  As in the instant invention, the concave segments of Bostock (as modified by Tilden’s concave segments 10) are designed to conform to the shape of an area under the eyes of a person wearing the mask.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the respirator of Bostock to have the claimed dimensions of the concave segments in order to align with the anatomy of an average human facial contour in the region of the wearer’s eye. 
As to claims 12-13, the modified respirator of Bostock discloses that the mask body 10 (Fig. 1-4 of Bostock) comprises multiple layers including a filtration layer, a stiffening layer (or shaping layer) and a cover web (paragraph [0044], ln. 18-22). 
Claims 1 and 5-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tayebi (US 6,102,040).
As to claims 5-11, Tayebi discloses a chord line that extends across each of the concave segments (see Fig. 10B in which one could draw a line across each concave segment) but lacks detailed description as to the limitation that the chord line has a length of about 5 centimeters (or about 3 to 7 centimeters or about 4 to 6 centimeters). Furthermore, Tayebi lacks detailed description as to the limitation that the path length of the first and second concave segments is greater than the chord length by about 1 to 3 millimeters, or that the first and second concave segments have a depth that is about 5 to 7 millimeters (or about 4 to 9 millimeters or about 2 to 11 millimeters). However, the feature of choosing such particular dimensions is considered an obvious design choice because, as in the instant invention, the concave segments of Tayebi are disposed in the area around the nose and under the eyes of a person wearing the mask (see Fig. 10A). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the respirator of Tayebi to have the particular claimed dimensions of the concave segments in order to conform to the anatomy of an average human facial contour in the region of the wearer’s eye.
Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tayebi (US 6,102,040), in view of Angadjivand et al. (US Patent Publication 2004/0011362).
Tayebi discloses that the mask body comprises multiple layers including a filtration layer, but lacks detailed description as to the limitation that the mask body includes a stiffening/shaping layer and a cover web.  However, Angadjivand teaches a mask body with a filtration layer 26 as well as a stiffening layer 24 (shaping layer, paragraph [0027], ln. 1-5) and a cover web (paragraph [0028], ln. 1-5).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the respirator of Tayebi to include a stiffening/shaping layer and cover web as taught by Angadjivand in order to provide a suitable means for forming a desired shape of the mask and to improve comfort to the wearer, respectively.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gerson et al. (US 2004/0255946) discloses a respirator having first and second concave segments along the upper segment of the perimeter of the mask body (Fig. 1b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785